— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Green-berg, J.), rendered January 7, 1985, convicting him of coercion in the first degree (two counts), and attempted coercion in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed, and case remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The trial court did not abuse its discretion in permitting the defendant to be cross-examined concerning his previous conviction of criminal contempt. That prior conviction was based on the defendant’s refusal to answer relevant questions before a Grand Jury, notwithstanding a grant of immunity. That was a crime which demonstrated a "determination deliberately to further self-interest at the expense of society or in derogation of the interests of others” (People v Sandoval, 34 NY2d 371, 377). Moreover, it was a crime which differed substantially from the ones for which the defendant was on trial, so that the risk of prejudice was minimal (see, People v Sandoval, supra, at pp 377-378; see also, People v Pavao, 59 NY2d 282, 292; People v Rahman, 46 NY2d 882). Therefore, the trial court properly concluded that the probative value of cross-examination with regard to that prior conviction outweighed the possible prejudice that might result.
The defendant’s remaining contentions have been reviewed and are without merit. Thompson, J. P., Rubin, Eiber and Spatt, JJ., concur.